Exhibit 10.1

AMENDMENT NO. 8

TO MASTER REPURCHASE AGREEMENT

Amendment No. 8, dated as of July 19, 2006 (this “Amendment”), by and among
JPMORGAN CHASE BANK, N.A. (the “Buyer”), and HOMEBANC FUNDING CORP. (the
“Seller”).

RECITALS

The Buyer and the Seller are parties to that certain Master Repurchase
Agreement, dated as of March 8, 2004, Amendment No. 1 and Joinder dated as of
June 7, 2004, Amendment No. 2, dated as of June 24, 2004, Amendment No. 3, dated
as of July 12, 2004, Amendment No. 4, dated as of October 12, 2004, Amendment
No. 5, dated as of December 27, 2004, Amendment No. 6, dated as of July 13, 2005
and Amendment No. 7, dated as of December 22, 2005 (the “Existing Repurchase
Agreement”; as amended by this Amendment, the “Repurchase Agreement”).
Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Existing Repurchase Agreement.

The Buyer and the Seller have agreed, subject to the terms and conditions of
this Amendment, that the Existing Repurchase Agreement be amended to reflect
certain agreed upon revisions to the terms of the Existing Repurchase Agreement.

Accordingly, the Buyer and the Seller hereby agree, in consideration of the
mutual promises and mutual obligations set forth herein, that the Existing
Repurchase Agreement is hereby amended as follows:

SECTION 1. Definitions. Section 2 of the Existing Repurchase Agreement is hereby
amended by deleting the definition of “Termination Date” and replacing it with
the following:

“Termination Date” shall mean June 29, 2007.

SECTION 2. Conditions Precedent. This Amendment shall be deemed effective
retroactively to July 12, 2006 (the “Amendment Effective Date”) subject to the
satisfaction of the following conditions precedent:

2.1 Delivered Documents. On the date hereof, the Buyer shall have received the
following documents, each of which shall be satisfactory to the Buyer in form
and substance:

(a) this Amendment, executed and delivered by duly authorized officers of the
Buyer and Seller; and

(b) such other documents as the Buyer or counsel to the Buyer may reasonably
request.

SECTION 3. Representations and Warranties. Seller hereby represents and warrants
to the Buyer that it is in compliance with all the terms and provisions set
forth in the



--------------------------------------------------------------------------------

Existing Repurchase Agreement on its part to be observed or performed, and that
no Event of Default has occurred or is continuing, and each hereby confirms and
reaffirms the representations and warranties contained in Section 11 of the
Existing Repurchase Agreement.

SECTION 4. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

SECTION 5. Fees. Seller agrees to pay as and when billed by the Buyer all of the
reasonable fees, disbursements and expenses of counsel to the Buyer in
connection with the development, preparation and execution of, this Amendment or
any other documents prepared in connection herewith and receipt of payment
thereof shall be a condition precedent to the Buyer entering into any
Transaction pursuant hereto.

SECTION 6. Confidentiality. The parties hereto acknowledge that this Amendment,
the Existing Repurchase Agreement, and all drafts thereof, documents relating
thereto and transactions contemplated thereby are confidential in nature and the
Seller agree that, unless otherwise directed by a court of competent
jurisdiction, they shall limit the distribution of such documents and the
discussion of such transactions to such of its officers, employees, attorneys,
accountants and agents as is required in order to fulfill its obligations under
such documents and with respect to such transactions.

SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 8. Counterparts. This Amendment may be executed in one or more
counterparts and by different parties hereto on separate counterparts, each of
which, when so executed, shall constitute one and the same agreement.

SECTION 9. Conflicts. The parties hereto agree that in the event there is any
conflict between the terms of this Amendment, and the terms of the Existing
Repurchase Agreement, the provisions of this Amendment shall control.

[SIGNATURE PAGE FOLLOWS]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

JPMORGAN CHASE BANK, NATIONAL

ASSOCIATION

as Buyer

By:  

/s/ Jonathan P. Davis

 

Name: Jonathan P. Davis

 

Title: Vice President

 

HOMEBANC FUNDING CORP.,

as Seller

By:  

/s/ James L. Krakau

 

Name: James L. Krakau

 

Title: Senior Vice President